Citation Nr: 0524391	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-09 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a chronic 
disability, claimed as arthralgia,  of the joints in the  
hands, wrists, and arms.  


REPRESENTATION

Appellant represented by:	Georgianne F. Bolliger, Esq.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
He served in Vietnam from January 1969 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for PTSD and 
arthralgia (joint pain) of the hands, wrists, and arms.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he has PTSD due to in-service 
stressors.  He alleges that when he first landed in Vietnam, 
his plane was under fire and that he was afraid that the 
plane would be blown up before he got out.  He describes 
other stressors, to include seeing multiple dead American 
soldiers, engaging in firefights and being subjected to 
mortar attacks while in and around Ban Me Thuot.  The veteran 
further asserts that when in the latter compound, he was 
subjected to mortar rounds and small arms fire approximately 
once a week.  There were also occasions when he would be 
convoyed to his Battalion Headquarters in Ban Me Thuot and 
hit by enemy fire.  During one of these convoys, he again 
came across two or three dead bodies lying in the road.  
During another convoy, his company commander was hit and 
wounded by the enemy.  He also alleges being subjected to 
friendly fire.  

The veteran's service medical records show no psychiatric 
disorder, to include PTSD.  The post-service medical evidence 
is conflicting as to whether he has a current diagnosis of 
PTSD.  VA psychiatric examinations in September 2002 and 
April 2004 show that he did not meet all of the diagnostic 
criteria for PTSD.  On the other hand, there are ample VA 
out-patient clinic records that reflect evaluation and 
treatment for PTSD, to include in September 2003, December 
2003, and April 2004.  It was recorded upon a September 2003 
psychiatric examination that the veteran had a Global 
Assessment of Functioning (GAF) score of 45, which is in 
sharp contrast to a GAF score of 70 reflected in the 
veteran's April 2004 VA examination.  

Following the September 2003 psychiatric examination noted 
above, the veteran was referred for treatment of PTSD.  As 
there may be treatment records relevant to the question of 
whether he has PTSD, the RO must obtain any additional 
psychiatric treatment records dated since September 2003.  
38 C.F.R. § 3.159(c)(1)(2) (2004).

As to the veteran's claimed in-service stressors, his service 
personnel records show that he was a radio operator while in 
Vietnam from January 1969 to January 1970, but they are 
negative for any medals or decorations evincing combat.  
Nevertheless,  with regard to the stressor of enemy fire on 
the veteran's unit, in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the claimant's own 
personal involvement, is not necessary.  See also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  The Board finds that the RO 
should make an attempt to verify the veteran's alleged 
stressors by contacting the U.S. Center for Unit Records 
Research (USCURR).  

If, and only if, an alleged stressor is verified, the veteran 
should be scheduled for a VA psychiatric examination by a 
clinician other than the clinician who examined him in April 
2004, for the purpose of determining whether he meets the 
criteria for PTSD and, if so, whether such is linked to the 
verified stressor(s).  It is imperative that the psychiatrist 
review the veteran's claims file, to include all out-patient 
clinic records relating to the veteran's evaluation and 
treatment for PTSD.  

Turning next to the remaining issue on appeal, service 
connection for a chronic disability of the hands, wrists, and 
arms, the Board notes that the service medical records 
reflect that the veteran complained of pain in his hands in 
January 1970, and that arthritis was at least suspected at 
that time.  While a March 1970 x-ray report shows no bony 
abnormality, and his March 1970 separation examination was 
normal, the veteran was evaluated for left wrist pain in 
September 2002.  An X-ray examination was again normal, but 
in December 2002, the veteran was assessed with arthritis and 
referred to rheumatology.  Given his young age when arthritis 
was initially suspected and the more recent findings, the 
Board finds that the veteran should be afforded a VA 
examination by a rheumatologist for the purpose of 
determining the nature and etiology of any disability that 
may be present in his veteran's hands, wrists, or arms, to 
include whether he has rheumatoid or some other systemic 
arthritis linked to service.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran to 
determine whether he has been evaluated 
or treated for a psychiatric disorder 
since September 2003.  The RO should then 
contact the Dallas VA Medical Center and 
obtain any hospital or outpatient clinic 
records dated from April 2004 that may be 
available, whether the veteran responds 
or not, and secure any other treatment 
records identified by the veteran.  

2.  The RO should send a summary of the 
veteran's alleged in-service stressors 
and copies of his service personnel 
records the USCURR in an attempt to 
verify his claimed in-service stressors. 

3.  If, only if and, an alleged stressor 
is verified, the veteran should be 
scheduled for a VA psychiatric 
examination by a psychiatrist other than 
the clinician who examined the veteran in 
April 2004.  Following a review of the 
relevant medical evidence in the claims 
file, to include the service medical 
records; post-service medical records; 
the medical history obtained from the 
veteran; the clinical evaluation; and any 
tests that are deemed necessary, the 
clinician should be asked to opine 
whether the veteran meets the diagnostic 
criteria for PTSD and, if so, whether it 
is at least as likely as not (50 percent 
or greater probability) that his PTSD was 
caused by any such verified in-service 
stressor.  The clinician is advised that 
an opinion of "more likely" or "as 
likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          

4.  The veteran should also be afforded a 
VA rheumatology examination for the 
purpose of determining the nature, 
etiology, severity and approximate onset 
date of any disability of the veteran's 
hands, wrists, or arms that may be 
present, to include arthritis.  Following 
a review of the relevant medical evidence 
in the claims file, to include the 
service medical records, post-service 
medical records, the medical history 
obtained from the veteran, the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether it is at least as likely 
as not (50 percent or greater 
probability) that any disability of the 
veteran's hands, wrists, or arms that is 
currently present, to include arthritis, 
began during or is causally linked to any 
incident of or finding recorded during 
service.  The clinician is advised that 
an opinion of "more likely" or "as 
likely" would support the veteran's 
claim of a causal relationship, whereas 
"less likely" would weigh against the 
claim.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.          
 
5.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action is 
indicated.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claims 
for service connection for PTSD and a 
disability of the hands, wrists, and 
arms, to include arthritis, with 
consideration of all of the evidence 
obtained since the issuance of a 
supplemental statement of the case in May 
2004.

7.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, to 
include a summary of all of the evidence 
added to the record since the May 2004 
Supplemental Statement of the Case.  A 
reasonable period of time for a response 
should be afforded.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


